Citation Nr: 1439369	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-26 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private facility on June 8, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April to July 1979, and from September 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 decision of a Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  


FINDINGS OF FACT

1.  The Veteran received medical care at Capital Regional Medical Center on June 8, 2011.

2.  The Veteran was not seeking private medical treatment for a service-connected disability.

3.  The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.

4.  Delay in treatment would have not been hazardous to life and health.

5.  A VA facility was feasibly available for the care administered on June 8, 2011.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private medical services the Veteran received at Capital Regional Medical Center on June 8, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. the nature of the treatment the Veteran received) are not in dispute, and whether the Veteran is entitled to payment or reimbursement for the medical expenses in question is wholly a matter of interpretation of the pertinent statute and the regulatory provisions based on that statute.  The United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Likewise, there is no indication in these provisions that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17; 38 C.F.R. §§ 17.120-17 .132 (2011); Barger v. Principi, 16 Vet. App. 132 (2002).  The provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

In September 2011, a VCAA letter was issued to the Veteran, and in the July 2011 decision and the September 2011 statement of the case, the basis of the denial was explained.  The Veteran has been advised of the criteria necessary to substantiate his claim and has been notified of his appellate rights.  He has been afforded the opportunity to present information and evidence in support of the claim.

Criteria & Analysis

The Veteran is seeking entitlement to payment for unauthorized medical expenses incurred on June 8, 2011.  Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility on June 8, 2011.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the Veteran does not claim that he had any prior authorization from VA for medical treatment at Capital Regional Medical Center on June 8, 2011.  Thus, this fact is not in dispute.

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C.A. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011). 

As the episode of care in the Veteran's case and the certification of this appeal to the Board are prior to the effective date of the amendments, the Board will apply the previous criteria.  For the reasons discussed below, the disposition of this claim would remain the same regardless of which version is applied.

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i);(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three of these requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet App. 45, 49 (1998).

In the instant case, service connection is not in effect for any disability.  Moreover, the Veteran was not participating in a rehabilitation program under 38 U.S.C. Chapter 31 at the time the treatment in question was rendered.

The Veteran does not contend the treatment he received at Capital Regional Medical Center on June 8, 2011 was for a service-connected disability.  Accordingly, the criteria for payment under 38 U.S.C.A. § 1728 are not met, and reimbursement for medical expenses under 38 U.S.C.A. § 1728; 38 C.F.R. 17.120, must be denied.

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may also be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied (emphasis added): 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment) (emphasis added); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (2011).

Again, the criteria are conjunctive, not disjunctive; thus all requirements must be met.  See Melson.

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

Analysis

The evidence of record reflects that on Wednesday, June 8, 2011 at 12:54 p.m. the Veteran sought treatment at the Capital Regional Medical Center complaining of upper extremity pain that had begun that day.  He arrived at the facility via private vehicle.  He reported aching and pain, moderate in degree.  He denied any radiation.  The symptoms were located in the area of the left shoulder.  There was mild sensory loss involving the left hand.  He denied any chest pain, difficulty breathing, swelling, motor loss or repetitive hand use at work.  He denied any redness.  He reported that he was lifting furniture the day prior and had done a lot of lifting, pushing, and pulling.  He noted the possibility of an injury.  The clinical impression was upper extremity pain involving the left shoulder; cervical radiculopathy; and neck spasm and upper back spasm.  He was instructed not to work on the day of the visit and the following day and to return to the emergency room if he experienced worsening pain, chest pain, and shortness of breath.  

At the time of his visit to the Capital Regional Medical Center, the Veteran was enrolled in the VA healthcare system, and he had received treatment during the 24 months prior to his injury.  

In June 2011, a VA physician reviewed the claims folder and noted that the Veteran was lifting furniture the day prior, he had no history of external trauma, and that he was possibly anxious regarding prostate cancer.  The examiner concluded that the care was non-emergent and that a VA clinic was available on June 8, 2011.  

Based on a review of the evidence, to include the treatment records, opinion of the VA physician, and lay statement from the Veteran, the Board does not find that the Veteran's symptoms on June 8, 2011, presented a medical emergency such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While he described moderate aching pain upon admission to the Capital Regional Medical Center, he denied any other symptoms, other than mild sensory loss in the left hand.  He presented to the clinic in a private vehicle after 12 p.m. and the examiner determined that he was not in acute distress.  

It is noted that the Capital Regional Medical Center is located 6.6 miles from the Veteran's home, and takes approximately 12 minutes to drive to the location.  The Tallahassee VA Outpatient Clinic, which is open from 8 a.m. to 4:30 p.m. Monday thru Friday, is located 6.3 miles from the Veteran's home and takes approximately 11 minutes to drive to the location.  The Veteran claimed in his notice of disagreement that the VA clinic was closed but this assertion appears incorrect as he sought medical care at 12:54 p.m. when the clinic is open.  As the VA clinic was open and available for care and in light of the fact that such VA clinic is essentially the same distance from the Veteran's home as the Capital Regional Medical Center, the Board finds that a VA clinic was feasibly available for the care administered.  Even if the Veteran's symptoms were deemed to be emergent, the fact remains that a VA clinic was located only 6 plus miles away and was feasibly available.  The Veteran sought treatment at Capital Regional Medical Center via a private vehicle and could just have easily driven or been driven to the VA clinic for the same care.  He was discharged at 2:21 p.m. and there is no support for a finding that he was suffering from symptoms such that a reasonable person might believe that a delay in seeking immediate medical attention would have been hazardous to life or health.  Therefore, he could have sought such care at a VA facility.  

While the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that 'no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.'  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received at Capital Regional Medical Center on June 8, 2011, under the provisions of 38 U.S.C.A. § 1725.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at Capital Regional Medical Center on June 8, 2011, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


